Exhibit 10.6

Chiasma, Inc.

60 Wells Ave, Suite 102

Newton, MA 02459

July 30, 2015

Anand Varadan

Re: Executive Employment Letter

Dear Anand:

This letter agreement (the “Agreement”) confirms the terms and conditions of
your employment with Chiasma, Inc. (the “Company”):

1. Position. You will serve as the Company’s Chief Commercial Officer (the
“CCO”) and report to the Company’s Chief Executive Officer (the “CEO”). This is
a full-time exempt position. It is understood and agreed that, while you render
services to the Company, you will not engage in any other employment, consulting
or other business activities (whether full-time or part-time), unless you first
obtain the Company’s approval. It is understood and agreed that you may serve on
one other board but only if such outside board service does not present a
conflict or potential conflict of interest as determined by the CEO or its Board
of Directors in good faith. You also may engage in religious, charitable and
other community activities so long as such activities do not interfere or
conflict with your obligations to the Company. Upon the ending of your
employment, you shall immediately resign from any other position(s) to which you
were elected or appointed in connection with your position as CCO.

2. Start Date. Your employment with the Company will begin on August 17, 2015,
unless another date is mutually agreed upon by you and the Company. For purposes
of this Agreement, the actual first day of your employment with the Company
shall be referred to as the “Start Date”.

3. Salary. The Company will pay you a base salary at a rate equivalent to
$365,000 per year, payable in accordance with the Company’s standard payroll
schedule and subject to applicable deductions and withholdings. Your base salary
will be subject to periodic review and adjustment at the Company’s discretion.

4. Annual Bonus. You will be eligible to receive an annual performance bonus.
The Company will target the bonus at 35% of your annual salary rate (the “Bonus
Target”). The actual bonus percentage is discretionary and will be subject to an
assessment of your performance, as well as business conditions at the Company.
The bonus also will be subject to your employment for the full period covered by
the bonus, approval by and adjustment at the discretion of the Board and the
terms of any applicable bonus plan. In the interest of clarity, you will be
eligible for a full bonus with respect to the calendar year 2015. The Company
expects to review your job performance on an annual basis and will discuss with
you the criteria which the Company will use to assess your performance for bonus
purposes. The Board may also make adjustments in the targeted amount of your
annual performance bonus. The Company will pay any bonus no later than 75 days
after the end of the period covered by the bonus.



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 2

 

5. Signing Bonus. In addition to the bonus under Section 4 above, you will
receive a one-time cash sign-on bonus in the amount of $80,000 (the “Signing
Bonus”), which will be paid to you no later than 30 days following the Start
Date. You must be employed by the Company at the time of payment of the Signing
Bonus in order to receive the Signing Bonus. The Signing Bonus shall be subject
to deductions and withholdings as required by law. If, prior to the 12-month
anniversary of the Start Date, your employment is terminated for any reason
other than (i) by the Company without Cause, (ii) death, (iii) disability or
(iv) a Change in Control Termination, then you agree to repay to the Company the
net amount of the signing bonus that you received, after deduction of state and
federal withholding tax, social security, FICA, and all other employment taxes
and authorized payroll deductions, within 30 days of your Date of Termination.

6. Business Travel/Expenses. The Company will reimburse you for reasonable and
documented travel and other business expenses. Such reimbursement will be
consistent with the terms and conditions of the Company’s expense reimbursement
policies, once the Company has implemented those policies.

7. Relocation Expenses.

a. Upon written request, the Company will provide you with up to $150,000 to be
used in connection with your relocation of your principal residence from
California to the Boston area (the “Relocation Amount”). Acceptable uses of the
Relocation Amount include moving expenses, the real estate sale commission for
your California home, closing costs for your new home in the Boston area, visits
to the Boston area, and other reasonable move-related items. In addition to the
$150,000 Relocation Amount, the Company shall pay you a tax gross-up for
applicable federal, state and local taxes paid by you in connection with the
Relocation Amount. Appropriate supporting documentation (including itemized
receipts) of expenses qualifying for the Relocation Amount must be submitted
within 45 days after the expenses were incurred and prior to reimbursement, and
in any no event no later than December 31, 2016. The Company will determine in
its reasonable, good faith judgment what, if any, of your reimbursed expenses
qualifying for the Relocation Amount are for nondeductible expenses in
accordance with applicable law and will comply with associated withholding and
tax reporting obligations. You must relocate to the Boston area by December 31,
2015. If you leave the Company in less than 12 months from your date of hire,
you must repay the Relocation Amount to the Company.

b. In addition, until three months after the Start Date, the Company will
reimburse your reasonable costs of maintaining a temporary residence in the
Boston metropolitan area, including any rent and reasonable occupancy-related
electricity, gas and water expenses you incur for such residence.

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 3

 

8. Benefits/Vacation. You will be eligible to participate in the employee
benefits and insurance programs generally made available to the Company’s
full-time employees. Details of such benefits programs, including mandatory
employee contributions, if any, and waiting periods, if applicable, will be made
available to you. You will be eligible for up to 4 weeks of vacation per year,
which shall accrue on a prorated basis. Other provisions of the Company’s
vacation policy are set forth in the policy itself.

9. Stock Options: You will be eligible to participate in the Company’s stock
option program, subject to approval by the Board of Directors. We will recommend
to the Board that you be granted an option for the purchase of 280,000 shares of
common stock of the Company, with an exercise price equal to the closing trading
price on the date of the grant (the “Option”). The Option will vest over four
(4) years with 25% of the shares vesting on the one year anniversary of the
Start Date and the remaining 75% of the shares vesting in equal monthly
installments for the following thirty-six (36) months. Your eligibility for
stock options will be governed by the Company’s 2015 Stock Incentive Plan and
any associated stock option agreement required to be entered into by you and the
Company.

10. At-Will Employment. Your employment is “at will,” meaning you or the Company
may terminate it at any time for any or no reason.

11. Termination Benefits.

a. In the event of the termination of your employment for any reason, the
Company shall pay you your base salary through your last day of employment (the
“Date of Termination”) as well as the amount of any documented expenses properly
incurred by you on behalf of the Company prior to any such termination and not
yet reimbursed (the “Accrued Obligations”).

b. “Cause” means: (i) conduct by you in connection with your service to the
Company that is fraudulent, unlawful or grossly negligent; (ii) your material
breach of your material responsibilities to the Company or your willful failure
to comply with lawful directives of the Board or written policies of the
Company; (iii) breach by you of your representations, warranties, covenants
and/or obligations under this Agreement (including the Restrictive Covenant
Agreement); (iv) material misconduct by you which seriously discredits or
damages the Company or any of its affiliates, and/or (v) nonperformance or
unsatisfactory performance of your duties or responsibilities to the Company as
determined in good faith by the Company after written notice to you and a
reasonable opportunity to cure that shall not exceed thirty (30) days.

c. A “Change in Control” means the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Company’s voting securities immediately prior
to such transaction beneficial own, directly or indirectly, more than 50%
(determined on an as-converted basis) of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction). Notwithstanding the foregoing, where
required to avoid extra taxation under Section 409A of the Internal Revenue
Code, a Change in Control must also satisfy the requirements of Treas. Reg.
Section 1.409A-3(a)(5).

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 4

 

d. “Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a material diminution in your responsibilities, authority or duties; (ii) a
material diminution in your Base Salary except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; or (iii) change
of more than 60 miles in the geographic location at which you provide services
to the Company (each a “Good Reason Condition”). Notwithstanding the foregoing,
a suspension of your responsibilities, authority and/or duties for the Company
during any portion of a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities shall not be a Good Reason Condition.
Good Reason Process shall mean that (i) you reasonably determine in good faith
that a Good Reason Condition has occurred; (ii) you notify the Company in
writing of the occurrence of the Good Reason Condition within 30 days of the
occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the Good Reason Condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) you terminate
employment within 30 days after the end of the Cure Period. If the Company cures
the Good Reason Condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

e. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason within 12 months after the occurrence
of the first event constituting a Change in Control (a “Change in Control
Termination”) and provided you (i) enter into, do not revoke and comply with the
terms of a separation agreement in a form provided by the Company which shall
include a general release of claims against the Company and related persons and
entities (the “Release”) within 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company and any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination Benefits”: (a) continuation of your base salary for the twelve
(12) month period that immediately follows the Date of Termination; (b) payment
of your Bonus Target for the year in which the Change in Control occurs ((a) and
(b), the “Severance Payments”); (c) all of the unvested shares subject to the
Option shall immediately vest and become exercisable as of the Date of
Termination; and (d) if elected, continuation of group health plan benefits to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and you as in effect on the Date
of Termination until the earlier of (i) the date that is twelve (12) months
after the Date of Termination; and (ii) the date you become eligible for health
benefits through another employer or otherwise become ineligible for COBRA. This
Section 11(e) shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 5

 

f. In the event the Company terminates your employment without Cause other than
a Change in Control Termination and provided you (i) enter into, do not revoke
and comply with the terms of a separation agreement in a form provided by the
Company which shall include a general release of claims against the Company and
related persons and entities (the “Release”) within 60 days after the Date of
Termination; (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee or officer, that you then hold
with the Company and any affiliate of the Company; and (iii) return all Company
property and comply with any instructions related to deleting and purging
duplicates of such Company property, the Company will provide you with the
following “Termination Benefits”: (a) continuation of your base salary for the
twelve (12) month period that immediately follows the Date of Termination; and
(b) if elected, continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), with the cost of the regular premium for such benefits shared in the
same relative proportion by the Company and you as in effect on the Date of
Termination until the earlier of (i) the date that is twelve (12) months after
the Date of Termination; and (ii) the date you become eligible for health
benefits through another employer or otherwise become ineligible for COBRA.

g. The Severance Payments shall commence within 60 days after the Date of
Termination and shall be made on the Company’s regular payroll dates; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Payments shall begin to be paid in the
second calendar year. In the event you miss a regular payroll period between the
Date of Termination and first Severance Payment date, the first Severance
Payment shall include a “catch up” payment. Solely for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, each Severance Payment is
considered a separate payment.

12. Termination of Employment as a Result of Death, Disability, Your Resignation
or a Termination by the Company for Cause. In the event your employment is
terminated as a result of your (i) death, (ii) disability, (iii) resignation
(iv) termination for Cause by the Company; or (v) any other termination of your
employment that is not a termination without Cause pursuant to Section 11(f) or
a Change in Control Termination, you will be entitled to the Accrued Obligations
but you will not be entitled to Termination Benefits.

13. Confidential Information and Restricted Activities. By signing this
Agreement, you represent that you have carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed on you
pursuant to the Company’s form of non-disclosure, assignment of inventions,
non-competition and non-solicitation agreement (the “Restrictive Covenant
Agreement”) attached as Exhibit A, the terms of which are incorporated by
reference herein. You agree without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, if were you to breach any of the covenants contained in this Agreement or
the Restrictive Covenant Agreement, in addition to the Company’s other legal and
equitable remedies, the Company may suspend or cease any Termination Benefits to
which you might otherwise be entitled. Any such suspension or termination of the
Termination Benefits by the Company in the event of a breach by you shall not
affect your ongoing obligations to the Company.

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 6

 

14. Taxes; Section 409A; Section 280G; Section 4099.

a. All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.

b. Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you becomes entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by you during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h). The Company and you intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 7

 

c. Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
your benefit, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Code and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which you become subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in you receiving a higher After Tax Amount (as defined below) than
you would receive if the Aggregate Payments were not subject to such reduction.
In such event, the Aggregate Payments shall be reduced in the following order,
in each case, in reverse chronological order beginning with the Aggregate
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (1) cash payments not
subject to Section 409A of the Code; (2) cash payments subject to Section 409A
of the Code; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits; provided that in the case of all the foregoing Aggregate Payments
all amounts or payments that are not subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(i) For purposes of this Section 14(c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on you as a result of your receipt of the Aggregate
Payments. For purposes of determining the After Tax Amount, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(ii) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 14(c) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within 15
business days of the Date of Termination, if applicable, or at such earlier time
as is reasonably requested by the Company or you. Any determination by the
Accounting Firm shall be binding upon the Company and you.

15. Interpretation, Amendment and Enforcement. This Agreement, including the
Restrictive Covenant Agreement, constitutes the complete agreement between you
and the Company, contains all of the terms of your employment with the Company
and supersedes any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this
Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in the Commonwealth of Massachusetts in connection with any
Dispute or any claim related to any Dispute.

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 8

 

16. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenant Agreement) without your consent to any affiliate at any
time, or to any person or entity with whom the Company shall hereafter effect a
reorganization, consolidate with, or merge into or to whom it transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon you and the Company, and each of your and its
respective successors, executors, administrators, heirs and permitted assigns.

17. Miscellaneous. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and a Board
member of the Company. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

18. Obligations to Former Employers. You agree that you shall not disclose any
confidential information of Amgen, Inc. (“Amgen”), that you shall otherwise
comply with your confidentiality and related contractual obligations to Amgen,
and that those obligations will not prevent you from fully performing your
services for the Company. By signing this Agreement, you represent to the
Company that you have no other contractual commitments or other legal
obligations that would or may prohibit you from performing your duties for the
Company.

19. Other Terms. This offer is subject to background and reference checks that
are satisfactory to the Company. As with any employee, you must submit
satisfactory proof of your identity and your legal authorization to work in the
United States.

Please acknowledge, by signing below, that you have accepted this Agreement.

 

Very truly yours, By:   /s/ Mark Leuchtenberger   Mark Leuchtenberger   Chief
Executive Officer, Chiasma Inc.

 



--------------------------------------------------------------------------------

Anand Varadan

July 30, 2015

Page 9

 

I have read and accept this employment offer:

/s/ Anand Varadin Anand Varadan

Dated: 7/30/2015

 